DETAILED ACTION
This action is in response to the amendments/request for reconsideration filed 3 February 2021.
Claim 2 is original.
Claims 1 and 3-4 are currently amended.
Claims 1-4 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 25 March 2016. It is noted, however, that applicant has not filed a certified copy of the 201610178107.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a collection of steps and falls within the statutory category of processes.
Step 2A – prong one:
The claim recites “designing a coaxial overall spherical imaging objective lens system A with an M magnification” which may be a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, finding one or more curvatures or radii of curvature for a desired object location and a desired image location. See, for example, Pedrotti pp91-98 for raytracing diagrams and formulas for spherical mirrors or pp103-107 for raytracing and formulas for thin lenses [fig 3-26 at p104 shows raytracing across multiple elements]. Note eqs 3-6 and 3-7 demonstrate that the object and image locations are sufficient to determine both radius of curvature and magnification. More succinctly, this may be performed mentally, or with the aid of pencil and paper, with relations such as eqs 3-6 and 3-7 of Pedrotti.
The claim recites “using the curvatures of reflectors in the system A as optimization variables to optimize the system A into a system B with an N magnification” which may also be a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, in eqs 3-6 and 3-7 of Pedrotti, set the magnification to N and one of the p or q (object/image location) to the corresponding location of system A, then solving for the radius of curvature for system B. More succinctly, this may be performed mentally, or with the aid of pencil and paper, with relations such as eqs 3-6 and 3-7 of Pedrotti.

Note that ‘The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea’ (MPEP 2106.04(a)(2) III). Accordingly, the “method for designing an imaging objective lens system with an anamorphic magnification, characterized by, specifically comprising:” the three steps of claim 1 is a mental process and, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “for designing an imaging objective lens system with an anamorphic magnification”; however, the manner of carrying out the steps of the method do not rely upon this limitation. So, this is merely the specification of a field of use for the method. Note that ‘As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological 
Step 2B:
The claim recites “for designing an imaging objective lens system with an anamorphic magnification”; however, the manner of carrying out the steps of the method do not rely upon this limitation. So, this is merely the specification of a field of use for the method. Note that ‘As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application’ [MPEP 2106.05(h). Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more.

Claim 2:
The claim recites “for the reflectors in the imaging system C, adding low order aspherical terms to perform optimization until requirements for imaging performances are satisfied”; however, this may require no action at all. For example, if the “requirements for imaging performance” is simply to change the image aspect ratio to fit within some area of the imaging 
Under the assumption that adding low order aspherical terms is necessary, the “adding low order aspherical terms” may also be a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, one merely specifies equations of curvature with low order terms. See for example, the following:
Edmund 2021 p2, eq 1; and 
Forbes (2007) p2, eq 1
Accordingly, this is part of the judicial exception.
The “to perform optimization until requirements for imaging performances are satisfied” constitutes using a generic computational process, i.e. “optimization”, to perform repetitive calculations. So, this is the mere instruction to apply the judicial exception with a computer [see MPEP 2106.05(f), e.g. “Requiring the use of software to tailor information and provide it to the user on a generic computer”]. Accordingly, this does not incorporate the judicial exception into a practical application. Further, using computers to perform repetitive calculation is well-known, routine, and conventional activity [see MPEP 2106.05(d) II, e.g. “Performing repetitive calculations”]. Accordingly, this does not provide for significantly more than the judicial exception itself.

Claim 3:

The claim also recites “if adding low order aspherical terms to perform optimization cannot satisfy the predetermined imaging requirements regarding imaging performance, then using aspherical terms of higher orders of the aspherical surfaces to perform further optimization until the predetermined requirements are satisfied.” Note that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” (MPEP 2111.04 II) Accordingly, under a broadest reasonable interpretation, this limitation does not require the contingent steps, and the reasoning from claim 2 applies.
Under the assumption that precedent conditions are met and adding higher order terms is required, then as discussed for claim 2 this constitutes a judicial exception (adding higher order terms) with the mere instruction to apply it with a computer performing repetitive calculations. Accordingly, the reasoning provided for claim 2 applies.

Claim 4:
The claim recites “for the reflectors in the imaging system C, adding low order aspherical terms to perform optimization;” and “if adding low order aspherical terms to perform optimization cannot satisfy predetermined imaging requirements regarding imaging 
The claim also recites “if the predetermined imaging requirements still cannot be satisfied, then fitting the high order anamorphic aspherical surfaces into free-form surfaces to perform optimization until the predetermined requirements are satisfied.” Note that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” (MPEP 2111.04 II) Accordingly, under a broadest reasonable interpretation, this limitation does not require the contingent steps, and the reasoning from claim 3 applies.
Under the assumption that precedent conditions are met and surface fitting into free-form surfaces is required, then the specifying of free-form surfaces may also be a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, one merely specifies free-form curvature, see for example, Benitez (2007) at p22, eq 1.
The “fitting … to perform optimization” is the mere instruction to apply the judicial exception with a computer performing repetitive calculations. The reasoning provided for claim 2 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WANG ET AL. “Designing an all-reflective, long focus and large field of view optical system with freeform surface”, 27 November 2012, Proc. SPIE 8557, Optical Design and Testing V, 85570Q, 13 pages) in view of Greynolds (GREYNOLDS, ALAN W. "Battle of the Biconics: Comparison and Application of Various Anamorphic Optical Surfaces." In Freeform Optics, pp. FT2B-1. Optical Society of America, 2015.).

Regarding claim 1, Wang discloses a method for designing an imaging objective lens system (p3:¶2: “In this paper, we studied the application of freeform surface in all-reflective, off-axis optical system.”; p7:¶2: “Designers can improve performance by increasing the number of aspherical/freeform optical surfaces in lens designs. However, for getting high imaging performance with lower cost, we must consider the number of aspheric/freeform surfaces used for the design, and must place them at the most effective locations in the system.”; p12:¶1: “Two four-mirror off-axis optical system has been designed with excellent imaging performance, small volume and lightweight. It is suitable for the space optical systems.”), characterized by, specifically comprising:
designing a overall spherical imaging objective lens system A with an M magnification (p6:§4:¶3: “In step 1, the system should be optimized with conic surfaces to satisfy the first-order parameters and physical constraints” EN: note at p5 Wang discloses spherical as one of five species of conic surfaces, see eq 4);
using the curvatures of reflectors in the system A as optimization variables to optimize the system A into a system B (p6:§4:¶3: “In step 2, which is the optimizing loop, we gradually upgrade the surface and add more strict packing and optical constraints. The conic can be converted to asphere by adding the fourth-order or higher aspheric coefficients.” EN: converting to asphere is using the curvature as variables, i.e. varying from the conic profile.) with an N magnification (the resultant system will necessarily have a magnification; however, Wang does not disclose that M and N are different, for this see further teachings below); and
transforming each of the reflectors in the system A to have an anamorphic aspherical surface profile, wherein the longitudinal curvature of each anamorphic aspherical surface remains unchanged thereby obtaining an anamorphic magnification imaging system C with an M longitudinal magnification (p6:§4:¶3: “Following an intermediate state of optimization, the aspherical surfaces can be converted to anamorphic surfaces for better correction by directly adding asymmetric coefficients.”).
Wang does not explicitly disclose a system with an anamorphic magnification;
[the initial system is a] coaxial system;
[that magnifications M and N are different] and the transverse curvature of each anamorphic aspherical surface is the curvature of the corresponding reflector in the system B;
[the resulting system C] has an N transverse magnification.
However, Greynolds teaches a system with an anamorphic magnification (p2:§6:¶1: “The Ritchey-Chretien telescope is an aplanatic (zero spherical aberration and linear coma) version of the classical Cassegrain but where both mirrors are nominally hyperbolas. To design an anamorphic variation, one can start with two separate rotationally symmetric designs with the same mirror and image locations such as those detailed in Table 2 and depicted in Fig. 2.”; p3:Table 2: showing the differing focal lengths and accordingly the system will have differing magnifications);
[the initial system is a] coaxial system (p3:figs 2 and 3 showing the coaxial systems);
[that magnifications M and N are different] and the transverse curvature of each anamorphic aspherical surface is the curvature of the corresponding reflector in the system B (p3:Table 2: showing the differing focal lengths and accordingly the system will have differing magnifications; p3:¶1: “If the two mirrors are now made Biconic by applying the f/8 design parameters to the x direction and the f/3 to y, the anamorphic design in Fig. 3 results.”);
[the resulting system C] has an N transverse magnification (p3:Table 2: showing the differing focal lengths and accordingly the system will have differing magnifications; p3:¶1: “If the two mirrors are now made Biconic by applying the f/8 design parameters to the x direction and the f/3 to y, the anamorphic design in Fig. 3 results.” EN: one of the corresponding magnifications is the longitudinal and the other is the transverse.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang in view of the teachings of Greynolds to include “a system with an anamorphic magnification; [the initial system is a] coaxial system; [that magnifications M and N are different] and the transverse curvature of each anamorphic aspherical surface is the curvature of the corresponding reflector in the system B; [the resulting system C] has an N transverse magnification” by applying Wang’s step 1 to Greynolds’ first system specifications to develop the initial system and then applying Wang’s step 2 to “gradually upgrade” the surface to Greynolds second system specification and then combining the systems as taught by Greynold which combines know prior art methods, i.e. Wang’s system development and Greynolds combining of systems, for similar prior art systems, i.e. both are modified conical optics systems, to yield a predictable result, an optimized anamorphic optical system. Note that Wang’s step 2 also includes converting to an anamorphic system (see p6, step 2) while Greynolds’ teaches this can be done for the two systems by applying the design parameters for each of two systems developed from conics, so the methods are congruous in this regard.
	

Regarding claim 2, Wang discloses the method for designing an imaging objective lens system with an anamorphic magnification according to claim 1, further comprising:
for the reflectors in the imaging system C, adding low order aspherical terms to perform optimization until requirements for imaging performances are satisfied (Note that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” (MPEP 2111.04 II) and for this limitation the “adding” is contingent upon imagining performances not being satisfied; nevertheless Wang discloses p6:§4:¶1: “Based on the starting point, an outer optimizing loop was added to upgrade the surface, called successive approximation method16, 17, until the optical system meets the requirements.”; p6:§4:¶4: “In step 2, which is the optimizing loop … The conic can be converted to asphere by adding the fourth-order … aspheric coefficients. Following an intermediate state of optimization”; p6:last ¶: “the MWIR system was designed successfully to meet the requirements of physical structure and image performance (as the figure 7 shown)”).

Regarding claim 3, Wang discloses the method for designing an imaging objective lens system with an anamorphic magnification according to claim 1, further comprising:
for the reflectors in the imaging system C, adding low order aspherical terms to perform optimization (as for claim 2); and
if adding low order aspherical terms to perform optimization cannot satisfy the predetermined imaging requirements regarding imaging performance, then using aspherical terms of higher orders of the aspherical surfaces to perform further optimization until the predetermined requirements are satisfied (Note that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” (MPEP 2111.04 II) and for this limitation the “using aspherical terms of higher orders” is contingent upon imagining requirements not being satisfied; nevertheless Wang discloses p6:§4:¶1: “Based on the starting point, an outer optimizing loop was added to upgrade the surface, called successive approximation method16, 17, until the optical system meets the requirements.”; p6:§4:¶4: “In step 2, which is the optimizing loop … The conic can be converted to asphere by adding the fourth-order or higher aspheric coefficients. Following an intermediate state of optimization”; p6:last ¶: “the MWIR system was designed successfully to meet the requirements of physical structure and image performance (as the figure 7 shown)”).

Regarding claim 4, Wang discloses the method for designing an imaging objective lens system with an anamorphic magnification according to claim 1, further comprising:
for the reflectors in the imaging system C, adding low order aspherical terms to perform optimization  (as for claim 2);
if adding low order aspherical terms to perform optimization cannot satisfy predetermined imaging requirements regarding imaging performance, then using aspherical terms of higher orders of the aspherical surfaces to perform further optimization (as for claim 3); and
if the predetermined imaging requirements still cannot be satisfied, then fitting the high order anamorphic aspherical surfaces into free-form surfaces to perform optimization until the predetermined requirements are satisfied (Note that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” (MPEP 2111.04 II) and for this limitation the “using aspherical terms of higher orders” is contingent upon imagining requirements not being satisfied; nevertheless Wang discloses p6:§4:¶1: “Based on the starting point, an outer optimizing loop was added to upgrade the surface, called successive approximation method16, 17, until the optical system meets the requirements.”; p6:§4:¶4: “In step 2, which is the optimizing loop … The anamorphic surfaces are then converted to the XYP type through a fitting algorithm such as the least-squares method for the final stage of optimization. During the design process, the optimizing constraints change from looser constraints to strict constraints.”; p6:last ¶: “the MWIR system was designed successfully to meet the requirements of physical structure and image performance (as the figure 7 shown)” EN: The “XYP type” surfaces are the free-form surfaces.).

Response to Arguments
Rejections under 35 U.S.C. 112
Examiner: All rejections under 35 USC §112 are withdrawn in view of the amendments.

Rejections under 35 USC 103
Applicant (p4:¶¶4-5):
The objective of the optimization in Wang is with optical performance of an imaging objective lens system that has long effective focal length and large field of view, using aspherical surfaces (and may also use anamorphic surfaces) for optimization. Wang does not have an objective of arriving an anamorphic magnification imaging system of a specific characteristic (like the current claims). The "anamorphic surfaces" utilized in Wang are merely intermediate tools of an optimization scheme:
[citation omitted]

Examiner:
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-4 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Greynolds.
In particular, Greynolds presents specifications and techniques related to an anamorphic magnification system where two symmetric conic systems are combined to form an anamorphic system. Wang discloses methods of optimizing one symmetric conic system into another which may provide the two systems to be combined according to Greynolds techniques.

Applicant’s remaining arguments:
Examiner: the remaining arguments are with respect to Velzel or the combination of Velzel and Wang which is no longer relied upon.

Examiner’s note:
This action presents new grounds of rejection and accordingly is made non-final.

Conclusion
Claims 1-4 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140368805 A1	Li; Yanqiu et al.
Discussing design of an extreme ultraviolet lithography projection objective; common inventor
BENÍTEZ, PABLO, AND JUAN C. MIÑANO. "The Future of illumination design." Optics and photonics news 18, no. 5 (2007): 20-25.
Discussing free-form optic surface design for illumination
AUTHORS UNKNOWN, “All About Aspheric Lenses”, Edmund Optics, obtained from https://www.edmundoptics.com/knowledge-center/application-notes/optics/all-about-aspheric-lenses/ on 9 February 2021.
Cited in support of 101 rejection
FANG, FENGZHOU, YING CHENG, AND XIAODONG ZHANG. "Design of freeform optics." Advanced Optical Technologies 2, no. 5-6 (2013): 445-453.
Discussing various techniques for the design of freeform optics
FORBES, G. W. "Shape specification for axially symmetric optical surfaces." Optics express 15, no. 8 (2007): 5218-5226.
Cited in support of 101 rejection
LIU, YAN, YANQIU LI, AND ZHEN CAO. "Design of anamorphic magnification high-numerical aperture objective for extreme ultraviolet lithography by curvatures combination method." Applied optics 55, no. 18 (2016): 4917-4923.
Disclosing methods very similar to that described in the specification; the authors of the paper appear to be the inventors
PEDROTTI, LENO S. "Basic geometrical optics." Fundamentals of photonics (2008): 73-116.
Cited in support of 101 rejection
YUAN, SHENG, AND JOSE SASIAN. "Aberrations of anamorphic optical systems. I: the first-order foundation and method for deriving the anamorphic primary aberration coefficients." Applied optics 48, no. 13 (2009): 2574-2584.
Describing the relations between two rotationally symmetric systems with one anamorphic system, i.e. how one anamorphic system may be modeled as two rotationally symmetric systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.S.B./Examiner, Art Unit 2128              

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128